Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-8 are pending.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is directed to a “method of tearing a plate material”, which does not further limit the “plate material” as claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being obvious over Inoue (USP 8,827,130).
Inoue, discloses, as shown in at least FIGs. 1-4, a plate material comprising a first portion 13 (FIGs. 1A, 3, a second portion 15, and a fracture portion 17 (FIG. 3) connecting the first portion 
Inoue, however, does not show the widths, e.g., “w” (Fig. 3) in the second direction of the thin portions are different from each other.  Inoue does suggest that the dimensions “w”, “H”, “P” and thickness “t” may be modified, depending on the material (see col. 5, lines 40-50).  From this suggestion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dimensions of the widths of the spaces between the holes of Inoue, lacking any unobvious or unexpected results, through routine optimization and/or experimentation, for the purpose of providing ease of ripping/tearing of the material to prevent “burrs” (see also col. 6, line 61-col. 7, line 12).
Furthermore, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.Still further, claims 2, 3, 4 & 5 all recite modifications to the widths of the thin portions between the holes (claims 2-4) or the widths of the holes (claim 5), and for these claims, the rationale provided for above with respect to claim 1, supra, is incorporated here, and as such, claims 2-5 are rejected under the same grounds.

For claim 7, Inoue further discloses, as shown mainly in FIG. 4, a plate material tearing method of tearing the plate material of claim 1, comprising: arranging the first portion 13 between a pad 27 retreatable against an urging force and a punch 25; sandwiching the second portion 15 between an upper die 25 and a lower die 23; and fracturing the fracture portion  17 by applying a tensile force in the first direction to the fracture portion by pressing the pad by the punch (col. 5, lines 51-65).
As per claim 8, Inoue further discloses a suspension 1 (FIG. 1C) for supporting an element, i.e., magnetic head, for writing data to a disk provided in a disk drive and reading data from the disk (as previously described with respect to claim 6; see also col. 4, lines 43-45), comprising: a base plate 5; a load beam 9 including a rigid portion 10 and a pair of spring portions 13 connecting the rigid portion 10 and the base plate 5; and a flexure 11 connected to the load beam 9 and having a tongue (unnumbered, however located near distal end of suspension) for mounting the element, wherein the pair of spring portions 13 have a first end side and a second end side in a width direction of the suspension, respectively, the first end side and the second end side (both sides shown in FIG. 1A) each have a plurality of thin portions arranged in a longitudinal direction of the suspension, and a concave portion between the thin portions 17b adjacent to each other.
As in claim 1, Inoue doesn’t expressly teach wherein widths in the longitudinal direction of the thin portions are different from each other, however, Inoue does suggest that the dimensions “w”, “H”, “P” and thickness “t” may be modified, depending on the material (see col. 5, lines 40-50).  From this suggestion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dimensions of the widths of the spaces between the holes of Inoue, lacking any unobvious or unexpected results, through routine optimization and/or experimentation, for the purpose of providing ease of ripping/tearing of the material to prevent “burrs” (see also col. 6, line 61-col. 7, line 12).
Furthermore, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 10, 2021